UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13 a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of March , 2015 Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk (Exact name of Registrant as specified in its charter) Telecommunications Indonesia (A state-owned public limited liability Company) (Translation of registrant’s name into English) Jl. Japati No. 1 Bandung 40133, Indonesia (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F þ Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes ¨ No þ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes ¨ No þ SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on behalf by the undersigned, thereunto duly authorized. Date March 10, 2014 Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk (Registrant) By: /s/ Heri Sunaryadi (Signature) Heri Sunaryadi Chief of Financial Officer Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk and its subsidiaries Consolidated financial statements as of December 31, 2014 and for the year then ended with independent auditors’ report Statement of the Board of Directors regarding the Board of Director’s Responsibility for Consolidated financial statements as of December 31, 2014 and for the year then ended Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk and its s ubsidiaries On behalf of the Board of Directors, we undersigned: 1. Name : Alex J. Sinaga Business address : Jl. Japati No. 1 Bandung 40133 Address as indicated in ID : Jl. Anggrek Nelimurni B-70 No.38 Kelurahan Kemanggisan , Kecamatan Palmerah, Jakarta Barat Phone : ( ) 4527101 Position : President Director 2. Name : Heri Sunaryadi Business address : Jl. Japati No. 1 Bandung 40133 Address as indicated in ID : Jl. Graha Taman Blok HC8 No.5 Bintaro Jaya Sektor 9 , Kelurahan Pondok Pucung , Kecamatan Pondok Aren, Tangerang Selatan Phone : ( ) 4527201/ ( ) Position : Director of Finance We hereby state as follows: 1. We are responsible for the preparation and presentation of the consolidated financial statement of Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk (the “Company”) and its subsidiaries; 2. The Company and its subsidiaries’ consolidated financial statement have been prepared and presented in accordance with Indonesian F inancial A ccounting S tandards; 3. All information has been fully and correctly disclosed in the Company and its subsidiaries’ consolidated financial statement; 4. The Company and its subsidiaries’ consolidated financial statement do not contain false material information or facts, nor do they omit any material information or facts; 5. We are responsible for the Company and its subsidiaries’ internal control system. This statement is considered to be true and correct. Jakarta, February 27, 201 5 /s/ Alex J. Sinaga Alex J. Sinaga /s/ Heri Sunaryadi Heri Sunaryadi President Director Director of Finance This report is originally issued in Indonesian language Independent Auditors’ Report Report No.
